

116 HR 1230 IH: To adjust the boundary of the Sacramento-San Joaquin Delta National Heritage Area, and for other purposes.
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1230IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Garamendi introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo adjust the boundary of the Sacramento-San Joaquin Delta National Heritage Area, and for other purposes.1.Sacramento-San Joaquin Delta National Heritage AreaSection 6001(a)(4)(A) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9) is amended by adding at the end the following: In addition, the Sacramento-San Joaquin Delta National Heritage Area shall include the area depicted as Rio Vista/Expansion Area on the map entitled Sacramento-San Joaquin Delta National Heritage Area Proposed Boundary Expansion and dated February 2021..